       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 1 of 31



                       UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT


CEDRIC WOOLARD,                         :
     Plaintiff,                         :
                                        :
      v.                                :   Case No. 3:19cv1256 (VLB)
                                        :
ANTONIO SANTIAGO, ET AL.,               :
    Defendants.                         :


                            INITIAL REVIEW ORDER

      The plaintiff, Cedric Woolard, is currently confined at Corrigan-Radgowski

Correctional Institution (“Corrigan-Radgowski”). He has filed an amended civil

rights complaint against Director of Security Antonio Santiago, Security Risk

Group Coordinator Aldi (“SRG Coordinator Aldi”), Warden Stephen Faucher,

Lieutenants Julian Russell and Eberle, Correctional Officers Jerome Payne,

Franklyn Wray and Richard Irizarry, Megan E. Tyburski and the Department of

Correction. He has also filed a motion for speedy docket. For the reasons set

forth below, the court will dismiss the amended complaint in part and will deny

the motion for speedy docket.

I.    Motion for Speedy Docket [Doc. No. 13]

      Plaintiff asks the court to place his case on the speedy docket “due to

ongoing problems inside . . . Department of Corrections regarding the S.R.G.

Program.” Mot. at 1. There is no such thing as a “speedy docket.” Furthermore,

Plaintiff provides no further explanation or description of the “ongoing problems”

within the SRG program and does not request any other form of relief from the
        Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 2 of 31



court. Plaintiff does not allege facts which establish that he is likely to succeed

on the merits; likely to suffer irreparable injury absent expedited disposition or

that his claims raise serious questions going to the merits; that the balance of

hardships weighs in his favor, or that expediting his case is in the public interest.

See Citigroup Global Mkts. v. VGC Special Opportunities Master Fund Ltd. 598 F.

3d 30 (2d Cir. 2010).

II.   Amended Complaint [Doc. No. 8]

      Plaintiff alleges that the defendants violated his First and Fourteenth

Amendment rights in connection with his designation as an SRG member and

placement in the SRG phase program in April and May 2018.              He sues the

defendants in their individual and official capacities for monetary damages and

declaratory and injunctive relief.

      A.     Standard of Review

      Pursuant to 28 U.S.C. § 1915A(b), the court must review prisoner civil

complaints against governmental actors and “dismiss ... any portion of [a]

complaint [that] is frivolous, malicious, or fails to state a claim upon which relief

may be granted,” or that “seeks monetary relief from a defendant who is immune

from such relief.” Id. This standard of review “appl[ies] to all civil complaints

brought by prisoners against governmental officials or entities regardless of

whether the prisoner has paid [a] filing fee.” Shakur v. Selsky, 391 F.3d 106, 112

(2d Cir. 2004) (internal quotation marks and citation omitted).




                                         2
        Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 3 of 31



       Rule 8 of the Federal Rules of Civil Procedure requires that a complaint

contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although detailed allegations are not

required, a complaint must include enough facts “to state a claim to relief that is

plausible on its face. A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal quotation marks and citations omitted).              A complaint that

includes only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of

a   cause    of    action’   or   ‘naked   assertion[s]’   devoid    of    ‘further    factual

enhancement,’” does not meet the facial plausibility standard. Id. (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).

       It is well-established that “[p]ro se complaints ‘must be construed liberally

and interpreted to raise the strongest arguments that they suggest.’” Sykes v.

Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d

90, 101–02 (2d Cir. 2010) (discussing special rules of solicitude for pro

se litigants).      However,      notwithstanding   this   liberal   interpretation,    a pro

se complaint will not survive dismissal unless the factual allegations meet the

plausibility standard. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378,

387 (2d Cir. 2015).

       B.        Facts


                                             3
        Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 4 of 31



       On April 16, 2018, Department of Correction officials admitted Plaintiff to

New Haven Correctional Center as a pretrial detainee. See Am. Compl. at 3 ¶ 1.

On April 19, 2018, Correctional Officer Payne and Lieutenant Russell informed

Plaintiff that they had viewed his Facebook page and observed photographs of

him “throwing up gangs signs” and participating in gang activities. Id. ¶¶ 2-3.

Prison officials then escorted Plaintiff to a cell in the restrictive housing unit. Id.

¶ 4.

       On April 26, 2018, Plaintiff participated in a hearing at which Lieutenant

Eberle presided as the hearing officer.       Id. ¶ 5.   Lieutenant Eberle informed

Plaintiff that he would not be receiving a disciplinary report charging him with

SRG affiliation and would not be receiving any sanctions. Id. ¶ 6. She indicated

that he was already guilty of being affiliated with SRG because of the

photographs and other information on his Facebook page and that he would be

sent to phase three of the SRG program. Id. ¶¶ 5, 7-8. The hearing ended after

Plaintiff signed a document. Id. ¶ 9.

       Two weeks later, prison officials transferred Plaintiff to Walker Correctional

Institution to complete phase two of the SRG program. Id. ¶ 10. Plaintiff was

placed in a “ticket group” even though he had not received a ticket or other

sanctions. Id.

       On February 19, 2019, pursuant to Plaintiff’s pleas of guilty to multiple

criminal charges, a judge of the Connecticut Superior Court for the Judicial

District of New Haven sentenced Plaintiff to a total effective sentence of two years


                                          4
          Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 5 of 31



of imprisonment. 1 In March or April 2019, a counselor at Corrigan-Radgowski

confirmed that Plaintiff had never received a disciplinary ticket for SRG affiliation

in April 2018. Id. at 4 ¶¶ 12-13.

      During his confinement in phase three of the SRG program at Corrigan-

Radgowski, Plaintiff experienced many restrictive conditions. Id. at 11,13 ¶¶ 28-

53. Those conditions included a lack of access to a library and vocational and

educational classes, limited access to showers, telephone calls, visits from family

members and time in the gym and spending limits for commissary purchases.

Id. An inmate participating in the SRG program may not receive good time

credits or be released to a halfway house or on parole. Id. at 11 ¶ 38.

      C.      Discussion

      Plaintiff asserts two federal claims against the Defendants. Id. at 19. He

contends that the Defendants violated his Fourteenth Amendment procedural due

process rights in connection with his transfer to the restrictive housing unit at

New Haven Correctional Center, his designation as an SRG member and his



      1   The State of Connecticut Judicial Branch website reflects that on
January 7, 2019, Plaintiff pleaded guilty to one count of unlawful restraint in the
first degree, one count of assault in the third degree and one count of threatening
in the second degree. See State v. Woolard, Docket No. N23N-CR18-0183886-S.
On February 19, 2019, a judge sentenced Plaintiff to five years of imprisonment,
execution suspended after one year and followed by five years of probation on
the unlawful restraint charge, one year of imprisonment, execution suspended
after six months and followed by three years of probation on the assault charge
and one year of imprisonment, execution suspended after six months and
followed by three years of probation on the threatening charge. This information
may be found at: http://www.jud.ct.gov/jud2.htm under Superior Court Case Look-
up; Criminal/Motor Vehicle; Convictions – by Docket Number using: N23N-CR18-
0183886-S (Last visited on January 21, 2020).
                                           5
        Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 6 of 31



placement in the SRG phase program and violated his First Amendment rights by

designating him as an SRG member and requiring him to complete the SRG

phase program in retaliation for posts he made on his Facebook page prior to his

arrest and incarceration. Id. He also contends that the Defendants violated his

rights under Article First, §§ 4, 5, 8, 9 and 20 of the Connecticut Constitution. Id.



               1.   Eleventh Amendment

      Plaintiff seeks punitive and compensatory damages, a declaratory

judgment that the Defendants violated his federal constitutional rights and an

injunction directing Director Santiago and SRG Coordinator Aldi to remove him

from the SRG program and to place him in general population. Id. at 21.

      To the extent that Plaintiff seeks monetary relief from the defendants in

their official capacities, the request is barred by the Eleventh Amendment. See

Kentucky v. Graham, 473 U.S. 159 (1985) (Eleventh Amendment, which protects

the state from suits for monetary relief, also protects state officials sued for

damages in their official capacity); Quern v. Jordan, 440 U.S. 332, 342 (1979)

(Section 1983 does not override a state’s Eleventh Amendment immunity).

Accordingly, the request for compensatory and punitive damages from the

defendants in their official capacities is dismissed pursuant to 28 U.S.C. §

1915A(b)(2).

      Under the doctrine of Ex parte Young, 209 U.S. 123 (1908), a plaintiff may

seek prospective injunctive and declaratory relief to address an ongoing or


                                          6
        Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 7 of 31



continuing violation of federal law or a threat of a violation of federal law in the

future. See In re Deposit Ins. Agency, 482 F.3d 612, 618 (2d Cir. 2007); Ward v.

Thomas, 207 F.3d 114, 120 (2d Cir. 2000). Plaintiff’s request for a declaration that

the defendants violated his federal constitutional rights in the past is barred by

the Eleventh Amendment.       See Puerto Rico Aqueduct and Sewer Authority v.

Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993) (the Eleventh Amendment “does not

permit judgments against state officers declaring that they violated federal law in

the past”); Green v. Mansour, 474 U.S. 64, 68 (1985) (“We have refused to extend

the reasoning of Young... to claims for retrospective relief”) (citations omitted).

Furthermore, if Plaintiff were to prevail on either his First or Fourteenth

Amendment claims, the court necessarily would determine that the defendants

had violated his constitutional rights. Thus, a separate award of declaratory relief

is unnecessary.     Accordingly, the request for a declaratory judgment is

dismissed. See 28 U.S.C. § 1915A(b)(1). The court considers Plaintiff’s request

for prospective injunctive relief below.

             2.    Department of Correction

      To state a claim under section 1983, Plaintiff must allege facts showing that

the defendant, a person acting under color of state, law deprived him of a

federally protected right. See Lugar v. Edmondson Oil Co., 457 U.S. 922, 930

(1982). The Supreme Court has held that “neither a State nor its officials acting in

their official capacities are ‘persons’ § 1983.” Will v. Michigan Dep’t of State

Police, 491 U.S. 58, (1989) (state and state agencies not persons within meaning


                                           7
        Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 8 of 31



of 42 U.S.C. § 1983).

      The Department of Correction is a department within the executive branch

of the State of Connecticut. See Conn. Gen. Stat. 4-38c (“There shall be within

the executive branch of state government the following departments . . .

Department of Correction. . . .”). As an entity within the executive branch of the

State of Connecticut, the Department of Correction is not a person subject to

liability under section 1983. See El-Massri v. New Haven Corr. Ctr., No. 3:18-CV-

1249 (CSH), 2018 WL 4604308, at *11 (D. Conn. Sept. 25, 2018) (“A correctional

institution is not a “person” within the meaning of 42 U.S.C. § 1983 so there is no

arguable legal basis for proceeding with a § 1983 claim against [New Haven

Correctional Center]”); Vaden v. Connecticut, 557 F. Supp. 2d 279, 288 (D. Conn.

2008) (“Department of Corrections is an arm of the State of Connecticut”)

(citation omitted). All claims against the Department of Correction are dismissed

as lacking an arguable legal basis. See 28 U.S.C. § 1915A(b)(1).

             3.    Warden Faucher and Officers Wray and Irizarry

       Plaintiff lists Officers Wray and Irizarry in the caption and description of

parties but does not refer to either of them in the body of the amended complaint.

Thus, there are no facts to support Plaintiff’s claim that Officers Wray and Irizarry

retaliated against him by placing him in the restrictive housing unit because of

his posts on Facebook. The only allegations related to the decision to place

Plaintiff in the restrictive housing unit are directed to Lieutenant Russell and

Officer Payne. Am. Compl. at 3 ¶¶ 2-4. Plaintiff does not allege that Officer Wray


                                         8
        Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 9 of 31



or Officer Irizarry were present for or involved in that determination.       To the

extent that either officer may have escorted Plaintiff to the restrictive housing unit

at the instruction of Lieutenant Russell and Officer Payne, such an allegation

does not state a claim that Wray or Irizarry retaliated against Plaintiff for

exercising his right to free speech. Nor does Plaintiff allege or do the exhibits

attached to the amended complaint suggest that either Officer Wray or Officer

Irizarry was responsible for or involved in providing notice to him regarding the

basis for his placement in the restrictive housing unit or was involved in the

hearing to address his designation as an SRG member. See id. at 3 ¶¶ 2-4, 40-41.

As such, Plaintiff has not alleged that either Officer Wray or Officer Irizarry

violated his federally or constitutionally protected rights or his rights under the

Connecticut Constitution. The allegations against Officers Wray and Irizarry are

dismissed as lacking an arguable factual or legal basis. See 28 U.S.C. §

1915A(b)(1).

      Stephen Faucher is listed in the caption of the amended complaint as the

warden at Corrigan-Radgowski but is not included in the description of parties.

Plaintiff asserts no allegations or claims against Warden Faucher. Absent any

facts regarding the conduct of Warden Faucher, as a supervisor or otherwise,

Plaintiff has not alleged that Faucher violated his First or Fourteenth Amendment

rights or his rights under the Connecticut Constitution.        The claims against

Warden Faucher are dismissed as lacking an arguable factual or legal basis. See

28 U.S.C. § 1915A(b)(1).


                                          9
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 10 of 31



             4.    First Amendment – Free Speech/Retaliation

      Plaintiff asserts that Lieutenant Russell and Officer Payne punished him

because of his activities on Facebook prior to his arrest by placing him in the

restrictive housing unit and designating him as an SRG member. He contends

that the actions of these defendants constituted retaliation for his exercise of free

speech on Facebook and violated his First Amendment rights.

      “A fundamental principle of the First Amendment is that all persons have

access to places where they can speak and listen, and then, after reflection,

speak and listen once more.”      Packingham v. North Carolina, 137 S. Ct. 1730,

1735 (2017). The forum in which Plaintiff spoke does not effect the protection

afforded his speech. The Supreme Court has identified “cyberspace—the vast

democratic forums of the internet in general . . . and social media in particular” as

an important place for the exchange of views and ideas. Id. (internal quotation

marks and citation omitted).     Thus, Plaintiff’s Facebook posts constitute the

exercise of a protected First Amendment right. See Knight First Amendment Inst.

at Columbia Univ. v. Trump, 928 F.3d 226, 237 (2d Cir. 2019) (“As a general matter,

social media is entitled to the same First Amendment protections as other forms

of media.”) (citing Packingham, 137 S. Ct. at 1735-36).

      Plaintiff alleges that his designation as an SRG member and his placement

in the SRG program involved his exposure to restrictive conditions of

confinement. The court concludes that Plaintiff has plausibly met the adverse

action component of a retaliation claim. See Benway v. Aldi, No. 3:19-CV-208


                                         10
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 11 of 31



(VAB), 2019 WL 4762117, at *6-7 (D. Conn. Sept. 29, 2019)          (restrictions on

detainee’s commissary, telephone, visitation and recreation privileges based on

detainee’s placement in SRG program due to Facebook posts sufficiently adverse

to state First Amendment retaliation claim) (citing Scozzari v. Santiago, No. 3:19-

CV-00229 (JAM), 2019 WL 1921858, at *4 (D. Conn. Apr. 29, 2019) (“placing an

inmate in distinctly harsher conditions because of his protected speech activity is

a sufficiently adverse action to support a retaliation claim”)).

      In addition, the allegation that Plaintiff’s Facebook posts led immediately to

his and designation and confinement under restrictive conditions meets the

causal connection component. Espinal v. Goord, 558 F.3d 119, 129 (2d Cir. 2009)

(finding that passage of only six months between protected activity and adverse

action was sufficient to support inference of causal connection). The Court does

recognize however that the facts do not suggest a retaliatory motive.

      The First Amendment retaliation claim will proceed against Lieutenant

Russell and Officer Payne in their individual capacities. Although motions to

dismiss are disfavored after initial review, because there appears to be no

retaliatory motive, the Court would not disfavor a motion to dismiss these claims.



             5.     Fourteenth Amendment Procedural Due Process

      In his description of legal claims, Plaintiff contends that Lieutenant Russell

and Eberle and Officer Payne failed to provide him with notice of the basis for the

decision to place him in the restrictive housing unit pending a hearing to


                                          11
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 12 of 31



determine whether to designate him as an SRG member. He further contends

that at the hearing held on April 26, 2018, Lieutenant Eberle and Megan E.

Tyburski did not provide him with an opportunity to properly challenge the

decision to designate him as an SRG member or the decision to require him to

complete the SRG phase program. Am. Compl. at 19.

      The Fourteenth Amendment’s Due Process Clause “protects persons

against deprivations of life, liberty, or property.” U.S Const. amend. XIV. “Liberty

interests protected by the Fourteenth Amendment may arise from two sources --

the Due Process Clause itself and the laws of the States.” Hewitt v. Helms, 459

U.S. 460, 466 (1983). The standard analysis for a claim of a violation of

procedural due process “proceeds in two steps: We first ask whether there exists

a liberty or property interest of which a person has been deprived, and if so we

ask whether the procedures followed by the State were constitutionally

sufficient.” Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (per curiam).

      A pretrial detainee’s “liberty interest in freedom from restraint is highly

qualified and must be balanced against the state's reasons for restraining that

liberty[; thus,] restrictions on pretrial detainees ... may not amount to punishment

....“ Benjamin v. Fraser, 264 F.3d 175, 188 (2d Cir. 2001) (citations and internal

quotation marks omitted). Unlike a sentenced inmate, a pretrial detainee need not

satisfy the standard of “atypical and significant hardship” outlined in Sandin v.

Conner, 515 U.S. 472 (1995), to establish a protected liberty interest. Id. at 188-89

(“a pretrial detainee need not meet such a stringent standard because “[a]


                                         12
         Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 13 of 31



detainee's interest in freedom from unjustified infliction of pain and injury is more

substantial ....“).

         To determine punitive intent in the absence of an allegation that the

defendant clearly expressed an intent to punish a detainee, a court may consider

“‘whether an alternative purpose to which [the condition] may rationally be

connected is assignable for it, and whether it appears excessive in relation to the

alternative purpose assigned [to it].’” Bell v. Wolfish, 441 U.S. 520, 538 (1979)

(quoting Kennedy v. Mendoza–Martinez, 372 U.S. 144, 168–69 (1963)). Thus, “if a

particular condition or restriction of pretrial detention is reasonably related to a

legitimate governmental objective, it does not, without more, amount to

‘punishment.’” Id. at 539. If, however, a restriction or condition is “arbitrary or

purposeless—a court permissibly may infer that the purpose of the governmental

action    is   punishment   that   may   not   constitutionally   be   inflicted   upon

detainees qua detainees.” Id.

         Valid governmental objectives that could justify the imposition of

restrictive conditions of confinement on pretrial detainees include “maintain[ing]

security and order at the institution and mak[ing] certain no weapons or illicit

drugs reach detainees,” “ensuring a detainee’s presence at trial,” and

“manag[ing] the facility in which the individual is detained.”             Id. at 540.

         In Hewitt, the Supreme Court considered what process should be afforded

an inmate who had been placed in administrative segregation pending an

investigation into a disciplinary charge. 459 U.S. at 474. The Court explained that


                                          13
         Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 14 of 31



it was appropriate to place an inmate in administrative segregation “when

necessary to incapacitate an inmate who “represents a security threat” or to

“complet[e] ... an investigation into misconduct charges.” Id. at 476. The Court

held that in connection with an inmate's placement on administrative segregation,

he or she “must merely receive some notice of the charges against him and an

opportunity to present his views [either orally or in writing] to the prison official

charged with deciding whether to transfer him to administrative segregation.”

Id. at 476. In Wilkinson v. Austin, 545 U.S. 209, 229 (2005), the Supreme Court

applied the standard set forth in Hewitt to a due process claim asserted by

inmates who had been classified for indefinite placement in a high security state

prison     for   safety   and   security,        rather   than   disciplinary   reasons.

      If the placement in administrative segregation is for punitive or disciplinary

reasons, the procedural protections in Wolff v. McDonnel, 418 U.S. 539 (1973),

apply. See Almighty Supreme Born Allah v. Milling, 876 F.3d 48, 55 (2d Cir. 2017)

(citing Benjamin, 264 F.3d at 190).     In Wolff, the Supreme Court held that an

inmate charged with a disciplinary violation that may result in the loss of good-

time credits is entitled to written notice of the charges at least twenty-four hours

in advance of the hearing, the opportunity to present witnesses and documentary

evidence before an impartial hearing officer or committee as long as doing so will

not jeopardize prison safety and security, and a written statement including

evidence relied on by the hearing officer in reaching his or her decision and the

reasons for the disciplinary action. 418 U.S. at 564-66. An inmate has no right to


                                            14
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 15 of 31



retained or appointed counsel at a disciplinary hearing, but in some

circumstances may be entitled to the appointment of an advocate or assistance

from a fellow inmate. Id. at 570.

                    a.        Issuance of Disciplinary Report

      Plaintiff alleges that on April 19, 2018, Lieutenant Russell and Officer Payne

accused him of being a member of an SRG based on information on his Facebook

page and directed officers to transfer him to a cell in the restrictive housing unit.

He asserts that Lieutenant Russell and Officer Payne failed to provide him with

notice of the disciplinary charge that was the basis of his placement in the

restrictive housing unit or a hearing to challenge the charge.

      Plaintiff’s claim that Lieutenant Russell and Officer Payne violated his

procedural due process rights is based on his assumption that he could not be

placed in the restrictive housing unit without having received a disciplinary report

charging him with SRG affiliation. State of Connecticut Department of Correction

Administrative Directive 6.14 provides, however, that an inmate or detainee may

be designated as an SRG member whether or not a disciplinary report has been

issued charging the inmate or detainee of SRG affiliation. See Administrative

Directive 6.14(7)(A)&(B). 2     Thus, the issuance of a disciplinary report was not a



      2  The court takes judicial notice of State of Connecticut Department of
Correction Administrative Directive 6.14 (effective as of June 7, 2013), available
on the Department of Correction’s website under Directives and Policies at:
https://portal.ct.gov/DOC/AD/AD-Chapter-6. See Nicholson v. Murphy, No. 3:02-
cv-1815 (MRK), 2003 WL 22909876, at *7 n.2 (D. Conn. Sept. 19, 2003) (taking
judicial notice of Administrative Directives as “written guidelines, promulgated
pursuant to Connecticut General Statutes § 18–81, establishing the parameters of
                                          15
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 16 of 31



prerequisite to Plaintiff’s transfer to the restrictive housing unit on April 19, 2018.

      At the hearing on April 26, 2018, Lieutenant Eberle informed Plaintiff that he

had not been issued a disciplinary report and that his designation as a member of

an SRG was due to his posts on Facebook prior to his arrest and incarceration.

Thus, any claim that Lieutenant Russell and Officer Payne violated his procedural

due process rights because they did not give him notice of a disciplinary report

or provide him with a hearing to challenge the disciplinary report is dismissed as

lacking an arguable factual or legal basis.



                     b.    SRG Member Designation Hearing

      Plaintiff cv

      ,suggests that there was no legitimate safety or security justification for

designating him as an SRG member and placing in in an SRG Program based

solely on his posts and activity on Facebook prior to his arrest.              Plaintiff

contends that the decisions made by Lieutenant Eberle and Megan Tyburski to

designate him as a member of an SRG and to place in the SRG program were

made for punitive rather than administrative reasons and that the conditions that

he endured in the SRG program were punitive in nature.              Given the alleged

punitive conditions to which Plaintiff was exposed, the procedural protections set

forth in Wolff were applicable to Plaintiff’s SRG member designation hearing. See

Benjamin, 264 F.3d at 190.



operation for Connecticut facilities.”) (citation omitted).
                                          16
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 17 of 31



      Attached to the amended complaint are exhibits related to Plaintiff’s SRG

hearing held on April 26, 2019. See Am. Compl. Exs. at 40-41. One of the exhibits

is an SRG Membership Hearing Notification – Security Division form and another

exhibit is a SRG Member Determination form. Both forms are dated April 19, 2018

and include the allegations made against Plaintiff by the New Haven Correctional

Center Intelligence unit. These charges of gang affiliation were based on images

of Plaintiff posted on his Facebook page depicting him engaging in gang

activities and using gang hand signs.        The Hearing Notification form that is

addressed to the Security Division indicates that Plaintiff’s hearing was

scheduled for April 25, 2018 to determine if Plaintiff will be designated as a

member of an SRG affiliated with the Bloods and is signed by Megan E. Tyburski.

Id. at 40. The SRG Member Determination form is signed by Officer Payne. Id. at

41.

      There is a notation on the Hearing Notification form that Plaintiff refused to

sign the SRG Membership Hearing Notification form and the Determination form.

Id. at 40. Plaintiff did not attach the SRG Membership Hearing Notification form to

the amended complaint. Nor is there a space on the Determination form for an

inmate signature or any indication that Plaintiff read or was made aware of the

allegations regarding his Facebook posts that were included on that form. See id.

Thus, it is not clear from these exhibits whether, prior to the hearing, Plaintiff

received notice of the specific allegations against him regarding his conduct in

connection with SRG/gang-related activities.


                                        17
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 18 of 31



      Plaintiff concedes that he attended a hearing on April 26, 2018 and that

Lieutenant Eberle informed him that he would not be receiving a disciplinary

report and that his designation as a member of an SRG would be based on his

Facebook posts. In his allegations pertaining to the hearing, Plaintiff asserts that

prior to the hearing, he did not receive adequate notice of the allegations

regarding his gang-related Facebook posts from Lieutenant Russell, Officer

Payne, Megan Tyburski or Lieutenant Eberle and that during the hearing, he did

not have the opportunity to express his views regarding the allegation that he

should be designated as a member of an SRG.

      The court concludes that Plaintiff has stated a plausible claim that

Lieutenant Russell, Officer Payne, Megan Tyburski and Lieutenant Eberle failed to

provide him with notice of the allegations against him at least 24 hours prior to

the hearing as required by Wolff and Lieutenant Eberle and Megan Tyburski failed

to provide him with an opportunity to present his views or evidence at the hearing

as required by Wolff. This Fourteenth Amendment procedural due process claim

related to the SRG designation hearing will proceed against Lieutenant Eberle,

Lieutenant Russell, Officer Payne and Megan Tyburski in their individual

capacities. See 28 U.S.C. § 1915A(b)(1).

            5.     Supervisory Liability

      Plaintiff describes SRG Coordinator Aldi as legally responsible for the

operation of the Department of Correction and the welfare of inmates in the SRG

program and describes Director Santiago as legally responsible for the operation


                                           18
          Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 19 of 31



of the Department of Correction and the welfare of inmates in all prison facilities.

He does not refer to either defendant in the body of the amended complaint.

Thus, he has not alleged that Director Santiago or SRG Coordinator Aldi was

directly involved in his initial transfer to the restrictive housing unit, the SRG

designation hearing or his placement in the SRG program. In his description of

legal claims, he asserts that both defendants supervised Lieutenant Russell and

Officer Payne and failed to intervene to prevent their misconduct. Am. Compl. at

19 ¶ 1.

       “[L]iability for supervisory government officials cannot be premised on a

theory of respondeat superior because § 1983 requires individual, personalized

liability on the part of each government defendant.” Raspardo v. Carlone, 770

F.3d 97, 116 (2d Cir. 2014). To allege personal involvement, a plaintiff is required

to plead that:

       (1) the defendant participated directly in the alleged constitutional
       violation, (2) the defendant, after being informed of the violation
       through a report or appeal, failed to remedy the wrong, (3) the
       defendant created a policy or custom under which unconstitutional
       practices occurred, or allowed the continuance of such a policy or
       custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant
       exhibited deliberate indifference to the rights of inmates by failing to
       act on information indicating that unconstitutional acts were
       occurring.


Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (citation omitted). 3 Once a

plaintiff    properly   alleges   that   a   defendant   was personally involved in       a



       3    The Second Circuit has not revisited the criteria for supervisory liability
                                           19
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 20 of 31



constitutional deprivation, he or she “must also establish that the supervisor’s

actions were the proximate cause of the plaintiff’s constitutional deprivation.”

Raspardo, 770 F.3d at 116.

      Plaintiff has asserted no facts to meet any of the categories for personal

involvement set forth in Colon.      Plaintiff’s conclusory allegation that Director

Santiago and SRG Coordinator Aldi are liable because they are supervisors who

failed to intervene after becoming aware of the misconduct of their subordinates

or created an unconstitutional policy under which unconstitutional practices

occurred does not demonstrate the personal involvement of Santiago or Aldi in

the alleged violations of Plaintiff’s First or Fourteenth Amendment rights. The

First Amendment retaliation claim and Fourteenth Amendment procedural due

process claim asserted against Director Santiago and SRG Coordinator Aldi in

their individual capacities are dismissed.     See 28 U.S.C. § 1915A(b)(1).      Both

claims will proceed against Director Santiago and SRG Coordinator Aldi in their

official capacities to the extent that Plaintiff seeks injunctive relief related to his

removal from the SRG Program.

             6.     Conditions at Corrigan-Radgowski



following Iqbal. See Shaw v. Prindle, 661 F. App'x 16, 18 (2d Cir. 2016) (finding it
unnecessary to “reach Iqbal’s impact on Colon in this case”); Raspardo, 770 F.3d
at 117 (“We have not yet determined the contours of the supervisory liability test
... after Iqbal.”); Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013)
(noting that decision in Iqbal “may have heightened the requirements for showing
a supervisor's personal involvement with respect to certain constitutional
violations,” but finding it unnecessary to reach the impact of Iqbal on the
personal involvement requirements set forth in Colon). Because it is unclear as
to whether Iqbal overrules or limits Colon, the court will continue to apply the
                                            20
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 21 of 31



      Plaintiff mentions that beginning in March or April 2019, he was in phase

three of the SRG program at Corrigan-Radgowski.              He describes various

conditions that he experienced during his confinement at that facility.        As of

February 2019, Plaintiff was no longer a pretrial detainee because he had been

sentenced by a judge to a term of imprisonment. See State v. Woolard, Docket

No. N23N-CR18-0183886-S (Conn. Super. Ct. Feb. 19, 2019 – Sentencing Hearing).

Thus, any allegations regarding conditions of confinement at Corrigan-

Radgowski are analyzed under the Eighth Amendment.

      In the context of a prisoner’s conditions of confinement, those conditions

that are “restrictive or even harsh” do not violate the Eighth Amendment because

“they are part of the penalty that criminal offenders pay for their offenses against

society.”   Rhodes v. Chapman, 452 U.S. 337, 347 (1981).                Although the

Constitution does not require “comfortable” prison conditions, it does not permit

prison officials to maintain conditions which inflict “unnecessary and wanton

pain” or which result in the “serious deprivation of basic human needs ... or the

minimal civilized measure of life’s necessities.” Id.

      To state a claim of deliberate indifference to health or safety due to

unconstitutional conditions of confinement, an inmate must demonstrate both an

objective and a subjective element. To meet the objective element, the inmate

must allege that he was incarcerated under a condition or a combination of

conditions that resulted in a “sufficiently serious” deprivation of a life necessity



categories for supervisory liability set forth by the Second Circuit.
                                           21
          Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 22 of 31



or a “human need[]” or posed “a substantial risk of serious harm” to his health or

safety. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Rhodes, 452 U.S. at 347. The

Supreme Court has identified the following basic human needs or life necessities

of an inmate: food, clothing, shelter, medical care, warmth, safety, sanitary living

conditions and exercise. See Wilson v. Seiter, 501 U.S. 294, 304 (1991); DeShaney

v. Winnebago Cty. Dep't of Soc. Servs., 489 U.S. 189, 200 (1989); Rhodes, 452 U.S.

at 348.

      To meet the subjective element, an inmate must allege that the defendants

possessed culpable intent; that is, they knew that he faced a substantial risk to

his health or safety and disregarded that risk by failing to take corrective action.

See Farmer, 511 U.S. at 834, 837.      Thus, an allegation of “mere negligen[t]”

conduct is insufficient. Id. at 835. Rather, the subjective element requires that

the inmate allege that Defendants acted with “a mental state equivalent to

subjective recklessness, as the term is used in criminal law.” Salahuddin v.

Goord, 467 F.3d 263, 280 (2d Cir. 2006).

      Plaintiff does not allege that any defendant was aware of or responsible for

the conditions of confinement in phase three of the SRG program. Nor does he

allege that any of the conditions deprived him of a basis human need or

necessity. See Doyle v. Santiago, No. 3:19-CV-901 (MPS), 2019 WL 5298147, at *8

(D. Conn. Oct. 18, 2019) (Although the conditions described [in phases 2 and 3 of

the SRG program] may be harsh, they do not deprive the plaintiff of any basic

human need and, therefore, are not unconstitutional.); Pagan v. Dougherty, No.


                                           22
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 23 of 31



3:18-cv-1668(VLB), 2019 WL 2616975 (D. Conn. June 26, 2019) (allegations that

during confinement in SRG program prisoner was subjected to limitations on

telephone use, visits from friends and family, eligibility for parole, access to

educational and vocational services, and showers and was confined in his cell for

23 hours per day did not support an Eighth Amendment claim for inhumane

conditions of confinement) (citing cases). Because Plaintiff has not alleged facts

to meet the objective prong of the Eighth Amendment conditions standard, the

allegations   regarding   conditions    of    confinement   at   Corrigan-Radgowski

beginning in March or April 2019 are dismissed. See 28 U.S.C. § 1915A(b)(1).

              7.   State Law Claims

      In addition to his federal constitutional claims, Plaintiff alleges that the

defendants violated his rights under Article First §§ 4, 5, 8, 9, and 20 of the

Connecticut Constitution. See Am. Compl. at 19. He does not assert any facts in

support of these state constitutional claims.

                   a.     Article First, Section 9

      Article First § 9 provides: “No person shall be arrested, detained or

punished, except in cases clearly warranted by law.” Conn. Const. art. 1, § 9. In

Binnette v. Sabo, 244 Conn. 23, 41-47, 710 A.2d 688, 693-99 (1998), the

Connecticut Supreme Court relied on Bivens v. Six Unknown Named Agents of

the Federal Bureau of Narcotics, 403 U.S. 388 (1971), to recognize a private cause

of action for monetary damages against municipal police officers for violations of

Article First, §§ 7 and 9 of the Connecticut Constitution that arose out of an


                                         23
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 24 of 31



alleged unreasonable search and seizure and unlawful arrest of the plaintiff. In

reaching its decision, the Connecticut Supreme Court “emphasize[d] that [its]

decision to recognize a Bivens-type remedy in this case does not mean that a

constitutional cause of action exists for every violation of our state constitution.”

Id. at 47, 710 A.2d at 700.

      Research has revealed no cases recognizing a private right of action for

money damages under Article First, § 9 of the Connecticut Constitution for

punishment suffered by an inmate or detainee during his confinement in a state

prison facility. See Torres v. Armstrong, No. CV990427057S, 2001 WL 1178581, at

*1, 6-7 & n.6 (Conn. Super. Ct. Sept. 6, 2001) (narrowly construing Binette in a civil

action asserting claims of violations of an inmate’s rights under the United States

and Connecticut Constitutions, including claims of “cruel and unusual

punishment under the federal constitution” and a claim of a deprivation “of his

rights under ... article first, § 9” of the state constitution, and “declin[ing] to

recognize [a] damages action[ ] under the Connecticut and United States

constitutions under the circumstances of th[e] case”).          Thus, although the

Connecticut Supreme Court created a cause of action under Article First, §§ 7 and

9 for a Bivens-type claim, it has not applied § 9 in the context of a case filed by an

inmate or a detainee involving claims relating to placement in a program

involving restrictive conditions of confinement. Therefore, the court declines to

exercise supplemental jurisdiction over the claim asserted pursuant to Article

First, § 9 of the Connecticut Constitution.


                                         24
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 25 of 31



                    b.    Article First, Sections 8, 20

       Article First, § 8 provides in pertinent part: “No person shall be . . .

deprived of life, liberty or property with due process of law. . . .” Conn. Const. art.

1, § 8. Article First § 20 provides that “No person shall be denied equal protection

of the law nor be subjected to segregation or discrimination in the exercise or

enjoyment of his or her civil or political rights because of religion, race, color,

ancestry, national origin, sex or physical or mental disability.”

      This court and the Connecticut Superior Court have routinely declined to

recognize a private right of action under Article first sections 8 and 20 of the

Connecticut Constitution. See, e.g., Richard v. Strom, No. 3:18-CV-1451 (CSH),

2018 WL 6050898, at *8 (D. Conn. Nov. 19, 2018) (concluding “[t]here is no

established private right of action under the religious discrimination, due

process, or equal protection provisions (Article First §§ 3, 8, and 20)); Minto v.

Dep't of Mental Health & Addiction Servs., No. HHDCV176076730S, 2018 WL

710124, at *9 (Conn. Super. Ct. Jan. 11, 2018) (“Connecticut courts have

unanimously declined to recognize a private cause of action under article first, §

20”); Doe v. Crowley v. Town of Enfield, No. 3:14 cv 01903 (MPS), 2015 WL

4162435, at *3 (D. Conn. July 9, 2015) (declining to recognize a private right of

action under Article First, §§ 8 and 20); Silvera v. Connecticut Dep't of Corr., 726

F. Supp. 2d 183, 199 (D. Conn. 2010) (declining to recognize a private right of

action under, inter alia, Article First § 20); Lopez v. Smiley, 375 F. Supp. 2d 19, 23-

26 (D. Conn. 2005) (declining to exercise supplemental jurisdiction over novel,


                                          25
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 26 of 31



complex and undeveloped claims under Article First, §§ 4, 5, 7, 8, 9, and 14);

Torres, 2001 WL 1178581, at *5-*7 (Conn. Super. Ct. Sept. 6, 2001) (refusing to

recognize prisoner’s claims for money damages and injunctive relief brought

directly under Article First, §§ 1, 4, 8, 9, 14 and 20 of the Connecticut

Constitution).   The court concludes that it would be inappropriate to exercise

supplemental     jurisdiction   over   potential   claims   under   the   Connecticut

constitution that raise new and undeveloped issues under state law.           See 28

U.S.C. § 1367(c)(1) (“The district courts may decline to exercise supplemental

jurisdiction over a claim” that “raised a novel or complex issue of State Law....”).

Accordingly, the court declines to exercise supplemental jurisdiction over the

claims asserted under Article First, §§ 8 and 20 of the Connecticut Constitution.

                    c.    Article First Sections 4 and 5

      Article First, § 4 of the Connecticut Constitution provides: “Every citizen

may freely speak, write and publish his sentiments on all subjects, being

responsible for the abuse of that liberty.”            Conn. Const. art. 1 § 4.

Article First, § 5 provides: “No law shall ever be passed to curtail or restrain the

liberty of speech or of the press.” Conn. Const. art. 1, § 5.

      The Connecticut Supreme Court has held that Article First, § 5 “literally

applies only to the passage of laws restraining freedom of speech or press and

does not by its terms afford protection provided by § 4 against restrictions the

exercise of those rights which government officials may impose whether or not

sanctioned by law.” Cologne v. Westfarms Associates, 192 Conn. 48, 63, 469


                                          26
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 27 of 31



A.2d 1201, 1209 (1984).      Plaintiff does not challenge a state statute as being

violative of his right to free speech. Thus, Plaintiff has failed to state a claim of a

violation of Article First, § 5 and the claim is dismissed pursuant to 28 U.S.C. §

1915A(b)(1). See Niblack v. Brighthaupt, No. CV155035513, 2018 WL 1386211, at

*5 (Conn. Super. Ct. Feb. 20, 2018) (dismissing inmate’s claim that rejection and

return of packages by mail room staff at prison facility violated his right to free

speech under Article First, § 5 of the Connecticut Constitution because claim did

not relate to the passage of a law restraining freedom of speech and observing

that violation of his right to free speech derived from Article First, § 4 of the

Connecticut Constitution) (citing Cologne, 192 Conn. at 63, 469 A.2d at 1209).

      In Lopez, 375 F. Supp. 2d 19, the court acknowledged that the Connecticut

Supreme Court had recognized a private right of action under Article First, §§ 4

and 14 for declaratory or injunctive relief but noted the absence of Connecticut

state court cases recognizing a private right of action for money damages under

Article First, § 4.   Id. at 24 n.2 (collecting cases).   The court refrained “from

exercising supplemental jurisdiction over all of Mr. Lopez's Connecticut

constitutional claims (both those seeking monetary damages and those seeking

injunctive or declaratory relief.” Id. at 26.

      Research has revealed no cases since Lopez that have recognized a claim

for money damages under Article First, § 4. See Williams v. Walter Ford, No. 3:14-

CV-1181 (VAB), 2015 WL 8490910, at *9 (D. Conn. Dec. 10, 2015) (finding “no state

cases recognizing a claim for money damages under this [free speech] provision”


                                            27
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 28 of 31



of the Connecticut Constitution) (citing Marshall v. Town of Middlefield, No. 3:10-

cv-1009(JCH), 2012 WL 601783, at *9 (D. Conn. Feb. 23, 2012) (“The court finds no

cases in which a Connecticut court has recognized a private right of action for

money damages under either section four or twenty and multiple cases in which

courts have expressly declined to recognize such claims.”). Nor has the court

found any cases recognizing a retaliation claim asserted directly under Article

First, § 4. 4 Accordingly, the court declines to exercise supplemental jurisdiction

over any claim asserted under Article First, § 4 of the Connecticut Constitution.

See Kelly v. Santiago, No. 3:18-CV-01796-VAB, 2019 WL 3574631, at *11–13 (D.

Conn. Aug. 6, 2019) (“Although Mr. Kelly includes requests for declaratory and

injunctive relief in his prayer for relief, his state claim [asserted under Article First

§ 4] is best adjudicated with state courts and the Court declines to exercise

supplemental jurisdiction over this claim.”) (citing 28 U.S.C. § 1367(c)).

ORDERS

      The court enters the following orders:

      (1)    The request for compensatory and punitive damages from the

defendants in their official capacities is DISMISSED pursuant to 28 U.S.C. §

1915A(b)(2). The request for declaratory relief from all defendants in their official



      4  “Connecticut courts have rejected the argument that the free-speech
provisions of the Connecticut Constitution are independently actionable apart
from a cause of action [for discharge or discipline in retaliation for the exercise of
free speech] that is prescribed under § 13-52q.” Jennings v. Town of Stratford,
263 F. Supp. 3d 391, 409 (D. Conn. 2017) (citing Thibault v. Barkhamsted Fire
Dist., No. CV136008093S, 2013 WL 6038259, at *5 (Conn. Super. Ct. Oct. 21,
2013); Blue v. Carbonaro, No. CV146015705S, 2015 WL 3555294, at *21 (Conn.
                                         28
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 29 of 31



capacities, all claims against Warden Faucher, Correctional Officer Wray and

Correctional Officer Irizarry, the First Amendment retaliation claim and the

Fourteenth Amendment procedural due process claim against Director Santiago

and SRG Coordinator Aldi in their individual capacities, the Fourteenth

Amendment procedural due process claim against Lieutenant Russell and Officer

Payne related to their alleged failure to provide notice of a disciplinary report or

provide him with a hearing to challenge the disciplinary report, the Eighth

Amendment conditions of confinement claim and the claim asserted under Article

First, § 5 of the Connecticut Constitution are DISMISSED pursuant to 28 U.S.C. §

1915A(b)(1). The court declines to exercise supplemental jurisdiction over the

claims that the defendants violated Plaintiff’s rights under Article First, §§ 4, 8, 9,

20 of the Connecticut Constitution.

      The First Amendment retaliation claim will proceed against Lieutenant

Russell and Officer Payne in their individual capacities and also against SRG

Coordinator Aldi and Director Santiago in their official capacities and the

Fourteenth Amendment procedural due process claim related to the SRG

designation hearing will proceed against Lieutenant Eberle, Lieutenant Russell,

Officer Payne and Megan E. Tyburski in his or her in individual capacities and

also against Director Santiago and SRG Coordinator Aldi in their official

capacities.

      (2)     Within twenty-one (21) days of this Order, the Clerk shall prepare a



Super. Ct. May 11, 2015).
                                          29
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 30 of 31



summons form and send an official capacity service packet to the U.S. Marshal’s

Service.    The U.S. Marshals Service shall serve the summons, a copy of the

amended complaint and this order on Security Risk Group Coordinator John Aldi

and Security Director Antonio Santiago in their official capacities by delivering

the necessary documents in person to the Office of the Attorney General, 55 Elm

Street, Hartford, CT 06141.

      (3)     The Clerk shall verify the current work addresses of: Security Risk

Group Coordinator John Aldi, Security Director Antonio Santiago, Lieutenant

Julian Russell, Lieutenant Eberle, Correctional Officer Payne and Megan E.

Tyburski and mail a copy of the amended complaint, this order, and a waiver of

service of process request packet to each defendant in his or her individual

capacity at his or her confirmed address.      On the thirty-fifth (35th) day after

mailing, the Clerk shall report to the court on the status of each request. If any

defendant fails to return the waiver request, the Clerk shall make arrangements

for in-person service by the U.S. Marshals Service and that defendant shall be

required to pay the costs of such service in accordance with Federal Rule of Civil

Procedure 4(d).

      (4)     Defendants Santiago, Aldi, Russell, Payne, Eberle and Tyburski shall

file their response to the amended complaint, either an answer or motion to

dismiss, within sixty (60) days from the date the notice of lawsuit and waiver of

service of summons forms are mailed to them. If the defendants choose to file an

answer, they shall admit or deny the allegations and respond to the cognizable


                                        30
       Case 3:19-cv-01256-VLB Document 19 Filed 04/30/20 Page 31 of 31



claims recited above. They may also include any and all additional defenses

permitted by the Federal Rules.

      (5)   Discovery, pursuant to Federal Rules of Civil Procedure 26 through

37, shall be completed within six months (180 days) from the date of this order.

Discovery requests need not be filed with the court.

      (6)   All motions for summary judgment shall be filed within seven

months (210 days) from the date of this order.

      (7)   The Clerk shall send a courtesy copy of the amended complaint and

this order to the Connecticut Attorney General and to the DOC Legal Affairs Unit.

      (8)   The parties must comply with the District of Connecticut “Standing

Order Re: Initial Discovery Disclosures” which will be sent to the parties by the

Clerk. The order also can be found at http://ctd.uscourts.gov/district-connecticut-

public-standing-orders.

SO ORDERED.

      Dated at Hartford, Connecticut this 30 day of April, 2020.

                                      _______/s/_____________________
                                      Vanessa L. Bryant
                                      United States District Judge




                                        31
